Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s arguments regarding the traversal of the restriction requirement are not persuasive.  Because applicant did not sufficiently, distinctly and specifically point out the supposed errors in the restriction requirement, since any one of the grounds for a serious search and/or examination burden given in MPEP 808.02 is justification for restriction, the election is being treated as an election without traverse.  For example, under section (c) of MPEP 808.02, different search strings would be necessary for the identified different independent or distinct features/elements required in independent claim 1 (where the dependent claims of claim 1 include the respective independent or distinct features/elements of claim 1) vs. independent claims 4 and 6 (where the dependent claims of claims 4 and 6 include the respective independent or distinct features/elements of claim 4 or claim 6), as identified in the prior restriction requirement (See, MPEP §§818.01, 818.03(a))  Therefore, for these reasons, a serious burden exists for the examiner and the restriction is deemed proper and is made FINAL.

Claim Objections
3.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 1 recites the limitation, “A method for providing an investment product, comprising: optimization of said diversified portfolio utilizing machine learning and artificial intelligence.” Similarly as described above, this limitation should be rewritten optimizing said diversified portfolio utilizing machine learning and artificial intelligence).
Appropriate correction or clarification is requested. 

Claim Rejections - 35 USC §112
4.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding claim 1, this claim recites the limitation, “A method for providing an investment product, comprising: a user-selected portfolio, wherein said portfolio is diversified.” The preamble of claim 1 indicates that the claim recites a method. However, the limitation which states “a user-selected portfolio, wherein said portfolio is diversified,” does not recite a method step. Therefore, it is unclear whether the applicant intended to recite the user-selected portfolio as a component of a system, or if this limitation was intended to recite a method step regarding the user-selected portfolio. For the purpose of examination, it is assumed that this limitation was intended to recite a method step (e.g. receiving a user-selected portfolio, wherein said portfolio is diversified).


	Regarding claim 1, this claim recites the limitation, “assessing the readiness of the portfolio for use in investment...” It is unclear, in light of the specification, what it means for the portfolio to be “ready” for investment. For example, this could refer to the expected return of the portfolio reaching a threshold. However, this could also refer to the portfolio being accepted by the user. Page 2, Lines 12-19 of the specification recite the term “readiness.” However, the specification does not provide any description regarding this term beyond that which is recited in the claim. Therefore, the boundaries of this limitation are unclear. For the purpose of examination, it is assumed that this limitation refers to a process for testing the technique used to optimize the portfolio. 
	Since claims 2-3 include the respective limitations of claim 1, these claims are rejected for the grounds and rationale used to reject claim 1. Appropriate correction or clarification of these claims is required.  No new matter may be added.

	Regarding claim 1, this claim recites the limitation, “wherein the product is objectively optimized based on selected parameters for effectiveness and functionality.” It is unclear, in light of the specification, what the term “product” refers to in this context. Claim 1 recites a method for providing an investment product comprising identifying/receiving a user-selected portfolio and utilizing machine learning/artificial intelligence to optimize the portfolio. Therefore, it is unclear whether this limitation is referring to the optimization of the portfolio, the optimization of the machine learning/artificial intelligence technology, or the optimization of another aspect of the invention. For the purpose of portfolio is objectively optimized based on selected parameters for effectiveness and functionality.”
            Since claims 2-3 include the respective limitations of claim 1, these claims are rejected for the grounds and rationale used to reject claim 1. Appropriate correction or clarification of these claims is required.  No new matter may be added.

	Regarding claim 2, this claim recites the limitation, “wherein the optimization components are selected from the group comprising...” There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not introduce the term “optimization components.” Therefore, it is unclear which term or concept recited in claim 1 is being referred to. For the purpose of examination, it is assumed that the term “optimization components” refers to the “selected parameters for effectiveness and functionality” used to optimize the product.
	Since claim 3 includes the respective limitations of claim 2, claim 3 is rejected for the grounds and rationale used to reject claim 2. Appropriate correction or clarification of these claims is required.  No new matter may be added.

	Regarding claim 2, this claim recites the limitation, “wherein the optimization components are selected from the group comprising, logic model, company ranking, rate of return, aggregation, trend, earnings, sectors, and pricing.” However, it is unclear what the term “aggregation refers to in this context (e.g. an aggregation of data regarding different stocks, an aggregation of different optimization techniques, etc.). The specification does not provide any additional detail, beyond what is recited in the claim, to clarify this issue. For the purpose of examination, it is assumed that this term refers to an aggregation of any kind of data relevant to portfolio optimization.


	Regarding claim 3, this claims recites the limitation “wherein the logic model selection includes investment vehicles as buy and strong buys.” The meaning of this limitation is unclear in light of the specification. Specifically, it is unclear what it means for the logic model selection to “include” investment vehicles as buy or strong buys. For the purpose of examination, it is assumed that this limitation was intended to state that the logic model identifies specific investment vehicles as buys or strong buys (i.e. the logic model comprises any kind of logic/algorithm that identifies certain investment vehicles more more/less desirable than others for inclusion in the portfolio).
	Appropriate correction or clarification of this claim is required.  No new matter may be added.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	In sum, claims 1-3 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

            Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-3). Therefore, we proceed to step 2A, Prong 1. 

	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
A method for providing an investment product, comprising:
a user-selected portfolio, wherein said portfolio is diversified,
optimization of said diversified portfolio…,
assessing the readiness of the portfolio for use in investment and monitoring the returns on said investment… for risk management and portfolio construction
wherein the product is objectively optimized based on selected parameters for effectiveness and functionality.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, optimizing an investment portfolio). 



	The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
	Claim 2 simply further defines the “optimization” process recited in claim 1. Merely stating that the optimization process takes into account various parameters (e.g. company ranking, rate of return, etc.) does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
	Claim 3 simply further defines the “logic model” recited in claim 2. Merely stating that the logic model identifies investment vehicles as buys or strong buys does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).  
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  

	The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (e.g., the claims do not use the abstract idea in the claimed process to bring about a physical change (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea.

	Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: machine learning and artificial intelligence, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and 
	
	The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pre-Grant Publication No. 20170213288) in view of Myr (U.S. Pre-Grant Publication No. 20050015323).


Claim 1
	Regarding claim 1, Zhang teaches:
A method for providing an investment product, comprising: a user-selected portfolio, wherein said portfolio is diversified (See at least Paragraph 50: Describes a system for providing investment portfolio recommendations. The system may receive various user inputs such as existing stocks, bonds, and real estate owned by the user [i.e. a diversified portfolio]),
optimization of said diversified portfolio utilizing machine learning and artificial intelligence (See at least Paragraphs 52 and 53: Machine learning may be applied to the inputs received from the user in order to provide recommendations regarding the user's portfolio),
monitoring the returns on said investment with a continued machine learning analysis for risk management and portfolio construction (See at least Paragraph 53: The system may use machine learning to monitor the performance of a large number of investment portfolios. The portfolios may be grouped and analyzed to determine what characteristics of the portfolio result in increased performance. The system may also generate a personalized risk model based on the investor information [See Paragraphs 35 and 45-47])
wherein the product is objectively optimized based on selected parameters for effectiveness and functionality (See at least Paragraphs 51 and 52: The personalized investment system may use historical data and user inputs [i.e. selected parameters] in order to determine more effective strategies to recommend to the user).


assessing the readiness of the portfolio for use in investment (See at least Paragraphs 53 and 55: Describes a system for optimizing a portfolio using machine learning. The user may back test a selected trading strategy in order to observe its potential performance [i.e. assessing the readiness of the portfolio]. After a sufficient amount of back testing, the system may go "live" and begin to automatically transfer real-time buy/sell orders)
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Zhang and Myr in order to allow the user to test the selected optimization strategy (Myr: Paragraph 53). This increases the user’s confidence that the selected strategy will be successful.


10.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Myr, and in further view of Walters (U.S. Patent No. 8630940).
	
Claim 2
	Regarding claim 2, Zhang teaches:
wherein the optimization components are selected from the group comprising… company ranking, rate of return, aggregation, trend, earnings, sectors, and pricing (See at least Paragraph 51: The personalized investment system may utilize historical returns data [i.e. rate of return], electronically traded funds and public stock indices [i.e. company ranking, aggregation, trends, earnings, sectors, and pricing] to generate portfolio recommendations. Examiner's Note: Zhang does not explicitly teach that the machine learning model uses each of the listed "optimization components." However, it 

	Regarding claim 2, the combination of Zhang and Myr does not explicitly teach, but Walters, however, does teach:
wherein the optimization components are selected from the group comprising, logic model (See at least Col. 9, Line 42 - Col. 10, Line 15: Describes a quantitative model that may be used to classify stocks [i.e. a logic model]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Zhang, Myr, and Walters in order to increase the investor’s ability to predict when to invest into the market and when to withdraw money out of the market to maximize yield (Col. 1, Lines 25-46).

Claim 3
	Regarding claim 3, the combination of Zhang and Myr does not explicitly teach, but Walters, however, does teach:
wherein the logic model selection includes investment vehicles as buy and strong buys (See at least Col. 9, Line 42 - Col. 10, Line 15: The quantitative model may classify stocks as "strong buys" or "buys").
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Zhang, Myr, and Walters in order to increase the investor’s ability to predict when to invest into the market and when to withdraw money out of the market to maximize yield (Col. 1, Lines 25-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696